DETAILED ACTION
After Final Consideration Pilot 2.0 (AFCP 2.0)
1.	 Applicant's request for entry into AFCP 2.0 is acknowledge, the after final was reviewed and it overcomes all of the rejections from the previous office action based on the newly amended claims. Therefore, the amended limitations require further search and/or consideration by the examiner.
3a, 7a, and 12. 	The amended limitation presented for Claim 1: “… wherein determining the home situation of the first radio frame according to the first attribute information carried in the first radio frame and the second attribute information corresponding to the first AP station comprises: 
acquiring the first attribute information carried in the first radio frame, wherein the first radio frame is sent by a second station to a second AP station with which the second station is associated, the first AP station and the second AP station each corresponds to a different BSS, the first AP station and the second AP station belong to a same multiple BSS set, the first attribute information comprises BSS identifier (BSSID), the second attribute information corresponding to the first AP station comprises BSSID, and a BSSID is used for identifying a corresponding BSS; and 
determining, according to the first attribute information and the second attribute information corresponding to the first AP station, whether the first radio frame is an intra-BSS radio frame to which the first station belongs to obtain the home situation of the first radio frame.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 9: “… wherein determining, according to the uplink and downlink identification information and the network identification information, the home situation of the second radio frame comprises: 
after determining that the second radio frame is an uplink radio frame according to the uplink and downlink identification information, matching the network identification information belonging to the sender with network identification information of the AP station or network identification information of any BSS in a multiple BSS set to which the AP station belongs; 
in response to determining that the network identification information matches the network identification information of the AP station or the network identification information of any BSS in the multiple BSS set to which the AP station belongs, determining that the second radio frame is an intra-BSS radio frame to which the AP station belongs; and 
in response to determining that the network identification information does not match the network identification information of the AP station or the network identification information of any BSS in the multiple BSS set to which the AP station belongs, determining that the second radio frame is an inter-BSS radio frame to which the AP station belongs.” changes the scope of the claim which requires further search and/or consideration.
Furthermore, the examiner conducted a quick search and found the following prior art pertinent to Applicant’s amended claims filed on 4/15/2022:
Chu et al. (U.S. Patent # 10,257,859 B1) teach “the STA device 130 determines that the wireless signal carries a first data unit that is intra-BSS data unit.’’(Fig.4; Column 12 Lines  44-46)
Oteri et al. (U.S. Patent Application Publication # 2016/0073429 A1) teach “The AP may announce the grouping information in intra-BSS Parameter Set element, e.g., when the intra-BSS F-CSMA grouping is determined. The intra-BSS Parameter Set element may be transmitted by one or more of a Beacon frame, a probe response frame, an association authentication frame, or a reassociation response frame.’’(Paragraph [0155])

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413